DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15 and 19 objected to because of the following informalities:  the claims recite in part “… a source namespace associated a source file system of a source system. Examiner believes the limitation should be “… a source namespace associated with a source file system of a source system” Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the claims recite in part “… resource allocation for the the destination namespace”. Examiner believes the limitation should be “… resource allocation for the destination namespace” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 and 19 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No 10,853,333. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 15 and 19 are generic to all that is recited in claim 1 and 2 of US. Patent 10,853,333.  That is claims 1, 15 and of US. Patent 10,853,333 falls entirely within the scope of claim 1, 15 and 19 or, in other words claim 1, 15 and 19 are anticipated by claim 1 and 2 of US. patent 10,853,333.
Claims 1, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,853,333 in view of Sutoh et al. (US 2011/0231458 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 15 and 19 are generic to all that is recited in claim 1 and 2 of US. Patent 10,853,333 in view of Sutoh.
17/060,519
10,853,333
1. A method comprising: 
    identifying a source namespace associated a source file system of a source system;  
     
    receiving a specification of a container associated with the source namespace of the source system;

   determining a container type for implementing the container within a destination namespace for a destination system; and

    generating a migration plan to migrate the source file system from the source system to the destination system as a destination file system having the destination namespace with the container having the container type.



1. implementing a file system migration between a source file system and a destination file system;

converting the source namespace configured for the first architecture to a destination namespace;

2. altering a relative organization of a container object within the destination namespace as compared to a relative organization of a corresponding container object of the source file system

1. performing the file system migration to implement the destination namespace for the destination file system with the second architecture


Patent 10,853,333 does not specifically mention generating a migration plan. On the other hand, Sutoh teaches: generating migration plan (par.0066, setting, via a console operated by a user, a directory where file migration is performed, conditions of the file to be migrated and a schedule of when to migrate the file and storing the settings in the file migration policy table 214. This is equivalent to generating migration plan).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the migrating settings of Sutoh to the migration method of Wong to produce an expected result of generating a migration plan. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate files based on satisfied conditions (Sutoh, par.0068).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2004/0267830 A1) published on Dec. 30, 2004, in view of Sutoh et al. (US 2011/0231458 A1) published on Sep. 22, 2011.


Claim 1, Wong teaches: A method comprising:
 identifying a source namespace associated a source file system of a source system (par.0038, source file server 120 includes namespace directories and files).
receiving a specification of a container associated with the source namespace of the source system (par.0035, a switch file handle identifies a directory or file object).
 determining a container type for implementing the container within a destination namespace for a destination system (par.0039, the destination file server comprises destination objects which include replicated namespace directories [container type] and source files) and 
[generating a migration plan] to migrate the source file system from the source system to the destination system as a destination file system having the destination namespace with the container having the container type (par.0043, migration module 220 coordinate migration from the source file server 120 to the destination file server 130 using namespace replication. Namespace replication copies directory metadata of the source file server 120 separately from the data itself. Since namespace is replicated to destination, the destination will have same container types “directories”).
Wong does not explicitly teach: generating migration plan.
On the other hand, Sutoh teaches: generating migration plan (par.0066, setting, via a console operated by a user, a directory where file migration is performed, conditions of the file to be migrated and a schedule of when to migrate the file and storing the settings in the file migration policy table 214. This is equivalent to generating migration plan).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the migrating settings of Sutoh to the migration method of Wong to produce an expected result of generating a migration plan. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate files based on satisfied conditions (Sutoh, par.0068).

Claim 3. The combination of Wong and Sutoh teaches the method of claim 1. Wong further teaches: wherein the container type corresponds to a current container type of the container associated with the source namespace (par.0055, directory is replicated from source to destination. therefore the container type “directory” is the container type of the source and destination).  

Claim 15, claim 15 recite similar limitation to claim 1 and therefore is rejected based on the same rational and based on the prior art reciting the machine readable medium (Wong par. 0028).


Claim 16. The combination of Wong and Sutoh teaches the method of claim 15.  Sutoh further teaches: wherein the instructions cause the machine to: implement the migration plan to perform resource allocation for the the destination namespace (par.0066, setting via management console 105, a directory (resource) where file migration is performed, conditions of the file to be migrated, and a schedule of when to migrate the file and storing the setting in file migration policy table 214 (plan) and setting the operations the file migration based on the setting. Par. 0092, setting the target migration directory).
  
Claim 17. The combination of Wong and Sutoh teaches the non-transitory machine readable medium of claim 15. Sutoh further teaches: wherein the instructions cause the machine to: implement the migration plan to select an aggregate for the destination namespace (par.0068 file “aggregate” to be migrated to destination is determined based on migration policy table 214).

Claim 19, claim 19 recite similar limitation to claim 1 and therefore is rejected based on the same rational and based on the prior art reciting the machine readable medium (Wong par. 0028).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2004/0267830 A1) published on Dec. 30, 2004, in view of Sutoh et al. (US 2011/0231458 A1) published on Sep. 22, 2011, further in view of Nemoto et al. (US 2010/0274825 A1) published on Oct. 28, 2010.

Claim 2. The combination of Wong and Sutoh teaches the method of claim 1. The combination does not explicitly teach: comprising: limiting the migration plan to file system objects embedded within the container. 
On the other hand, Nemoto teaches: limiting the migration plan to file system objects embedded within the container (par.0142, migration policy and a migration subject range (directory tree of the migration subject) are included in data migration command “plan”. Par.0144, 0151-0152, migrating objects in the directory tree. The migration is performed only on objects of the directory tree that was included in the migration command).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the migration command Of Nemoto to the migration method of Wong to produce an expected result of limiting the migration plan to file system objects embedded within the container. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate only files that belong to the same directory to keep the same structure in the destination.


Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2004/0267830 A1) published on Dec. 30, 2004, in view of Sutoh et al. (US 2011/0231458 A1) published on Sep. 22, 2011, further in view of Orcutt (US 6,377,958 B1) published on Apr. 23, 2002.

Claim 4. The combination of Wong and Sutoh teaches the method of claim 1. The combination does not explicitly teach: wherein the container type is different than a current container type of the container associated with the source namespace.  
On the other hand, Orcutt teaches: wherein the container type is different than a current container type of the container associated with the source namespace (Col 19 lines 25-33, wherein a volume “container type” label is converted from the source filesystem to create directory “different container type” at the destination filesystem).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the volume conversion Of Orcutt to the migration method of Wong to produce an expected result of container type is different than a current container type of the container associated with the source namespace. The modification would be obvious because one of ordinary skill in the art would be motivated to be able to migrate data between two different system having different structures (e. heterogeneous filesystems).

Claim 20. The combination of Wong and Sutoh teaches the method of claim 19. The combination does not explicitly teach: wherein the machine executable code causes the processor to: implement the migration plan to identify resources for implementing the destination namespace at the destination system based upon optimization parameters.
On the other hand, Orcutt teaches: wherein the machine executable code causes the processor to: implement the migration plan to identify resources for implementing the destination namespace at the destination system based upon optimization parameters (col 6 lines 45-60, creating filesystem structure (namespace) in destination by vacating space (optimization) and creating the simpler filesystem structure in the free space).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the vacated space Of Orcutt to the migration method of Wong to produce an expected result of implement the migration plan to identify resources for implementing the destination namespace at the destination system based upon optimization parameters. The modification would be obvious because one of ordinary skill in the art would be motivated to save storage space.


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2004/0267830 A1) published on Dec. 30, 2004, in view of Sutoh et al. (US 2011/0231458 A1) published on Sep. 22, 2011, further, further in view of Kuik et al. (US 2010/0054129 A1) published on Mar. 4, 2010.

Claim 8. The combination of Wong and Sutoh teaches the method of claim 1. Sutoh talks about using policy table to migrate directories but those policies are not policies associated with directories that are to be migrated with the directories (par.0066). The combination does not explicitly teach: comprising: in response to receiving a specification of a policy to utilize for the container once migrated to the destination system, including the policy within the migration plan.  
On the other hand, Kuik teaches: in response to receiving a specification of a policy to utilize for the container once migrated to the destination system, including the policy within the migration plan (par.par.0027, moving the policy with VM when the VM migrates to another server. Par.0041, migrating policy may include migrating statistics data associated with the policy to the receiving server).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the policy Of Kuik to the migration method of Wong to produce an expected result of in response to receiving a specification of a policy to utilize for the container once migrated to the destination system, including the policy within the migration plan. The modification would be obvious because one of ordinary skill in the art would be motivated to facilitate plug in the VM into the receiving server (Kuik, par.0027).

Claim 9. The combination of Wong and Sutoh teaches the method of claim 8, Kuik further teaches: wherein the policy corresponds to a current policy of the container associated with the source namespace (par.0027, the policy can be migrated to a new server and applied on that new server. The policy is the same as the source policy). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2004/0267830 A1) published on Dec. 30, 2004, in view of Sutoh et al. (US 2011/0231458 A1) published on Sep. 22, 2011, further, further in view of Kuik et al. (US 2010/0054129 A1) published on Mar. 4, 2010, in view of Foster et al. (US 2010/0095348 A1) published on Apr. 15, 2010.

Claim 10. The combination of Wong and Sutoh teaches the method of claim 8. The combination does not explicitly teach: wherein the policy is different than a current policy of the container associated with the source namespace. 
On the other hand, Foster teaches: wherein the policy is different than a current policy of the container associated with the source namespace (par.0099, method enables information of a source policy configuration to be obtained and translated into universal data type useable with a target policy configuration in response to a request to migrate from a first security application to a second security application).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the policy configuration Of Foster to the migration method of Wong to produce an expected result of the policy is different than a current policy of the container associated with the source namespace. The modification would be obvious because one of ordinary skill in the art would be motivated to provide policies that would fit in a destination with different format.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2004/0267830 A1) published on Dec. 30, 2004, in view of Sutoh et al. (US 2011/0231458 A1) published on Sep. 22, 2011, further, further in view of Isherwood et al. (US 2016/0321338 A1) filed on May 30, 2014.

Claim 14. The combination of Wong and Sutoh teaches the method of claim 1. The combination does not explicitly teach: comprising: utilizing the migration plan to determine the destination namespace.
On the other hand, Isherwood teaches: utilizing the migration plan to determine the destination namespace (par.0055. replication configuration “plan” includes information directing the target system to add a tenant and a namespace on the target system).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the replication configuration Of Isherwood to the migration method of Wong to produce an expected result of utilizing the migration plan to determine the destination namespace. The modification would be obvious because one of ordinary skill in the art would be motivated to replicate source namespace on target system to have an exact image of the system when it is migrated to the destination.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2004/0267830 A1) published on Dec. 30, 2004, in view of Sutoh et al. (US 2011/0231458 A1) published on Sep. 22, 2011, further, further in view of Taguchi et al. (US 2012/0131289 A1) published on May 24, 2012.

Claim 18. The combination of Wong and Sutoh teaches the non-transitory machine readable medium of claim 15. The combination does not explicitly teach: wherein the instructions cause the machine to: implement the migration plan to determine a logical interface arrangement for ports associated with the destination system.
On the other hand, Taguchi teaches: wherein the instructions cause the machine to: implement the migration plan to determine a logical interface arrangement for ports associated with the destination system (par.0009, as part of migrating data from source to destination systems, the destination system creates virtual port as target port which has the same identifier as source port on source system, and creates logical unit “interface” on the target port. The source system runs data copy from a logical unit containing data in the source system to the logical unit on the target port in the destination system).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the virtual port and logical unit Of Taguchi to the migration method of Wong to produce an expected result of determine a logical interface arrangement for ports associated with the destination system. The modification would be obvious because one of ordinary skill in the art would be motivated to replicate source namespace on target system to have an exact image of the system when it is migrated to the destination.

Allowable Subject Matter
Claims 5-7 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 5 is indicated as allowable because none of the cited prior arts or any other art teaches or suggests the limitation “in response to receiving a specification of a file path to utilize for the container once migrated to the destination system, including the file path within the migration plan”
Claims 6 and 7 depend on claim 5 and that is the reason they are indicated as allowable.  
Claim 11 is indicated as allowable because none of the cited prior arts or any other art teaches or suggests the limitation “including a default parameter within the migration plan, wherein the default parameter corresponds to a selection of file system objects to migrate based upon the file system objects having a same structure”
Claim 12 is indicated as allowable because none of the cited prior arts or any other art teaches or suggests the limitation “including a default parameter within the migration plan, wherein the default parameter corresponds to a selection of file system objects to migrate based upon the file system objects having a same organization”
Claim 13 is indicated as allowable because none of the cited prior arts or any other art teaches or suggests the limitation “including a default parameter within the migration plan, wherein the default parameter corresponds to a selection of file system objects to migrate based upon the file system objects having a same granularity”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/               Examiner, Art Unit 2156      

/William B Partridge/               Primary Examiner, Art Unit 2183